DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner’s interpretation for claims that invoke 112(f) are as follows:
Regarding claims 1, 6, 7, and 9, “acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the acquisition unit as being a communication module that performs wired communication or wireless communication…and can communicate with a body motion data generation device (Applicant’s Specification, Paragraph [0023]). For examination purposes, examiner has interpreted the acquisition unit to be a communication module that can perform wired, wireless, or equivalent communications thereof.
Regarding claims 1, 4, 6, 7, 8, and 9, “calculation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding physical structure of the calculation unit as being an element that comprises the information processing unit that is implemented by a processor, a microprocessor, or a dedicated circuit (Paragraph [0024]). Moreover, the corresponding algorithm for 
Regarding claims 1, 3, 4, and 5, “evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding physical structure of the evaluation unit as being an element that comprises the information processing unit that is implemented by a processor, a microprocessor, or a dedicated circuit (Paragraph [0024]). The corresponding algorithm for evaluating a cognitive function based on a frequency peak (claim 1), evaluating a cognitive function based on the frequency peak obtained by performing the frequency analysis on the displacement in the up and down direction (claim 4), and evaluating a cognitive function by comparing the frequency peak with reference 
Regarding claim 5, “storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the storage unit as being implemented by a semiconductor memory, an HDD (Hard Disk Drive), or the like (Paragraph [0029]). For examination purposes, examiner has interpreted the storage unit to be a semiconductor memory, an HDD (Hard Disk Drive), or an equivalent thereof.
Regarding claim 8, “height information storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant recites the corresponding structure of the height storage unit as being implemented similar to the storage unit (Paragraph [0055]) by a semiconductor memory, an HDD (Hard Disk Drive), or the like (Paragraph [0029]). For examination purposes, examiner has interpreted the storage unit to be a semiconductor memory, an HDD (Hard Disk Drive), or an equivalent thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, and those dependent therefrom are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 11 recite “an acquisition unit configured to acquire body motion data representing a body motion of a person to be evaluated during walking; a calculation unit configured to calculate a displacement of a body of the person to be evaluated during walking based on the body motion data acquired; and an evaluation unit configured to evaluate a cognitive function of the person to be evaluated based on a frequency peak representing a cycle of walking of the person to be evaluated, and to output an evaluation result, the cycle being obtained by performing a frequency analysis on the displacement calculated” in claim 1, and “acquiring body motion data representing a body motion of a person to be evaluated during walking; calculating a displacement of a body of the person to be evaluated during walking based on the body motion data acquired; and evaluating a cognitive function of the person to be evaluated based on a frequency peak representing a cycle of walking of the person to be evaluated, and outputting an evaluation result, the cycle being obtained by performing a frequency analysis on the displacement calculated” in claim 11, wherein the functions performed by this 
Dependent claims 2-4 incorporate the non-statutory subject matter of claim 1 therein. Claims 2-4 specify additional parameters to calculate and/or evaluate the cognitive function, which can be performed in the mind or by hand.
Dependent claim 5 incorporates the non-statutory subject matter of claim 1 therein. Claim 5 specifies an additional parameter to evaluate the cognitive function, which can be performed in the mind or by hand. Additionally, claim 5 specifies a storage system for storing reference data.
This judicial exception is not integrated into a practical application. The application of storing data is a generic computer function (MPEP 2106.05(f)). Accordingly, these additional elements, when considered alone and in combination, do not integrate the abstract idea into a practical application.
Claims 6 and 9 incorporate the non-statutory subject matter of claim 1 therein. Claims 6 and 9 recite the intended use of the acquired data being video data captured from a camera or acceleration data captured by an accelerometer, respectively, which would not change the structure of the acquisition unit, which can be performed by mind or hand; moreover, acquiring video data or acceleration data can be performed in the mind by viewing the video or acceleration data. Additionally, claim 6 recites the additional function of the calculation unit to perform image processing, which merely further limits the abstract idea of calculating, which has already been established as being capable of being performed by mind or hand, wherein one can use their mind to track the displacement of the head (Applicant’s Specification, Paragraph [0034]).

Claim 8 incorporates the non-statutory subject matter of claim 7 therein. Claim 8 specifies an additional parameter to evaluate the cognitive function in the form of height information, which can be performed in the mind or by hand. Additionally, claim 8 specifies a height storage system for storing height information.
This judicial exception is not integrated into a practical application. The application of storing data is a generic computer function (MPEP 2106.05(f)). Accordingly, these additional elements, when considered alone and in combination, do not integrate the abstract idea into a practical application.
Claim 10 incorporates the non-statutory subject matter of claim 1 therein. Claim 10 specifies that the cognitive evaluation system further comprises a body motion data generation device configured to generate body motion data.
This judicial exception is not integrated into a practical application as this merely limits the type of data that is acquired, which is not a practical application. Accordingly, this additional element, when considered alone and in combination, does not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation wherein the system further comprises “a body motion data generation device configured to generate body motion data” is well understood, routine, and convention in the art because it is disclosed by Hutchings (US-5724265-A) that a body motion generation device as interpreted by 112(f) is well known in the art (Hutchings, Col 4, Lines 36-42). The claim fails to integrate the abstract idea into a practical application in Step 2A Prong 2 or add significantly more in Step 2B. The claim is not patent eligible.

This judicial exception is not integrated into a practical application. The application of executing computer functions is a generic computer function (MPEP 2106.05(f)). Accordingly, these additional elements, when considered alone and in combination, do not integrate the abstract idea into a practical application or amount to significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuie (JP-2013059489-A, Machine translation attached to original document) in view of Sudo (JP-2013255786-A, Machine translation attached to original document).
Regarding claims 1 and 11, Fukuie teaches an abnormal walking evaluation system (claim 1)/method (claim 11) comprising an acquisition unit configured to acquire body motion data representing a body motion of a person to be evaluated during walking (a frequency analysis unit 103 that performs frequency analysis of the output signal of the acceleration measurement unit 102 (Fukuie, Paragraph [0012]), wherein the acceleration measurement unit 102 outputs a signal that is acquired by the frequency analysis unit 103, which reads on the acquisition unit according to its 112(f) interpretation). Fukuie additionally teaches that the abnormal walking evaluation device further comprises a calculation unit configured to calculate an acceleration of a body of the person evaluated 
However, Fukuie fails to disclose that the calculation unit is configured to calculate a displacement of a body. Sudo teaches that displacement can be used to determine abnormal gait parameters (This evaluation system 1 evaluates the risk of senile disorder…based on specific walking parameters measured from the walking behavior of the subject (Sudo, Paragraph [0015]) wherein walking parameters can be measured by motion analysis of image information taken by a plurality of video cameras (Paragraph [0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system (claim 1)/method (claim 11) of Fukuie so as to configure the calculation unit to calculate displacement as taught by Sudo, from the acceleration measured by Fukuie using known techniques in the art (such as double integrating the acceleration to obtain position information) in order to compare the diagrammed displacement of a healthy subject’s leg during walking as already determined by Fukuie (Fukuie, Paragraph [0024], Fig 5; wherein Fig 5 of Fukuie diagrams the displacement of the leg during healthy walking) with the displacement of a subject’s abnormal walking leg (wherein the calculation unit as disclosed by Fukuie in view of Sudo reads on the calculation unit’s 112(f) interpretation).
The combination of Fukuie in view of Sudo discloses an evaluation unit configured to evaluate an abnormal walk of the person to be evaluated based on a frequency peak representing a cycle of walking of the person to be evaluated, and to output an evaluation result, the cycle being obtained by 
The combination teaches that the evaluation system evaluates abnormal walking, but fails to disclose that the evaluation system evaluates cognitive function. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to correlate the abnormal walking evaluation of the evaluation system as taught by Fukuie in view of Sudo with cognitive function as abnormal walking parameters are known to be indicative of cognitive function (Sudo, Paragraph [0007]).
Regarding claim 2, Fukuie in view of Sudo teaches that the evaluation unit is configured to evaluate the cognitive function of the person to be evaluated based on a peak level of the frequency peak, and evaluate that the cognitive function of the person to be evaluated deteriorates as the peak level decreases (Wherein Figures 4A and 4C of Fukuie correspond to abnormal walking and 4B and 4D of Fukuie correspond to healthy walking, and as seen in the figures depicting abnormal walking, the peak levels are lower than in healthy walking; wherein the evaluation unit as disclosed reads on the 112(f) interpretation).

However, as seen in Figures 4C and 4D of Fukuie which correspond to abnormal and healthy gaits respectively, the half width of the abnormal gait is larger than the half width of the healthy gait.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fukuie in view of Sudo so as to incorporate evaluating cognitive function based off of the half width of the frequency peaks as an alternative for detecting abnormalities in a gait cycle as Figures 4C-D of Fukuie show that the half width is increased in the abnormal gait (wherein the evaluation unit as disclosed reads on the 112(f) interpretation).
Regarding claim 4, Fukuie in view of Sudo teaches that the calculation unit is configured to calculate a displacement in an up-down direction of the body of the person to be evaluated during walking based on the body motion data acquired and that the evaluation unit is configured to evaluate the cognitive function of the person to be evaluated based on the frequency peak obtained by performing the frequency analysis on the displacement in the up-down direction calculated (Fukuie, Paragraph [0013], Fig 2); wherein the evaluation unit as disclosed reads on the 112(f) interpretation).
Regarding claim 5, Fukuie in view of Sudo teaches that the evaluation unit is configured to evaluate the cognitive function of the person to be evaluated by comparing the frequency peak representing the cycle of walking of the person to be evaluated with the reference data stored in the storage unit (Wherein the system as taught by Fukuie determines whether walking is healthy or abnormal based on known range of healthy walking and if evaluation determines that walking is outside of that range it is determined to be abnormal, which is equivalent to comparing a healthy walk and an 
However, the combination as disclosed fails to teach a storage unit configured to store reference data representing a relationship between the cognitive function of the person and information about the frequency peak representing the cycle of walking of the person. Sudo teaches that the arithmetic device stores basic data of many people for deriving a regression equation to evaluate cognitive ability (Sudo, Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fukuie in view of Sudo so as to include a storage unit to store reference data (walking parameters such as cadence, walking ratio, stride length, stride, walking angle, toe angle, stride laterality, stride laterality, walking angle laterality, and leg support period laterality are used as explanatory variables (Sudo, Paragraph [0053]), wherein the walking parameters are used as reference data to compare cognitively impaired walking parameters to) in order to have a large data set indicative of healthy or abnormal walking as a comparison against the measured walking (Sudo, Paragraph [0056]); wherein the storage unit as disclosed reads on the 112(f) interpretation.
Regarding claim 6, Fukuie in view of Sudo teaches that the acquisition unit is configured to acquire body motion data (Fukuie, Paragraph [0012]) wherein the body motion data being video data of the person to be evaluated during walking, the video data being captured by a camera is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP, FP 7-37-09), wherein the acquisition unit of Fukuie in view of Sudo can acquire any type of data. 
However the combination as disclosed fails to teach that the calculated displacement is done by performing image processing on the video data. Sudo teaches using image processing to measure displacement of the body (evaluation system 1 is provided with a video camera 5 in order to take a posture during walking as needed. When the video camera 5 is provided, it is preferably connected to the personal computer 3 (Sudo, Paragraph [0019]); wherein the computer is an arithmetic unit that evaluates the senile disorder risk based on the walking parameters measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Fukuie in view of Sudo so as to use a video camera to capture posture information to calculate displacement as an alternative form of collecting position data as walking parameters can be measured by motion analysis of image information (Sudo, Paragraph [0022]) (wherein the calculation unit as disclosed by Fukuie in view of Sudo reads on its 112(f) interpretation).
Regarding claim 7, Fukuie in view of Sudo teaches that the acquisition unit is configured to acquire the video data captured by the camera during walking of the person to be evaluated (Sudo, Paragraph [0019]) wherein the video data being in a space in which two markers representing a start point and an end point of a predetermined interval are arranged is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP, FP 7-37-09), wherein the acquisition unit of Fukuie in view of Sudo can acquire any type of data.
However, the combination fails to disclose that in the image processing, the calculation unit is configured to specify a period in which the person to be evaluated walks on the predetermined interval 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fukuie in view of Sudo so as to specify a period during a walk in order to evaluate only that period in order to compare a healthy gait cycle with an abnormal cycle performing equivalent movements (wherein the calculation unit as disclosed reads on the 112(f) interpretation).
Regarding claim 8, Fukuie in view of Sudo fails to disclose that the calculation unit is configured to correct a position of the person to be evaluated in the video data by using the height information stored in the height information storage unit, and specify the period in which the person to be evaluated walks on the predetermined interval in the video data based on the corrected position of the person to be evaluated. Sudo teaches the use of height to correct a position (The stride is the distance from the contact of one of the left and right heels to the contact of one heel again, and a value standardized by dividing by height is used (Sudo, Paragraphs [0029-0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fukuie in view of Sudo so as to correct a position using height information as a method to standardize it as a walking parameter to measure; wherein the use of height information similarly obviates to one of ordinary skill in the art before the effective filing date of the claimed invention to also store the height (wherein this would read on the 112(f) interpretation of the height information storage unit).
Regarding claim 9, Fukuie in view of Sudo teaches the acquisition unit is configured to acquire, as the body motion data, data representing an acceleration of the body motion measured by an acceleration sensor worn by the person to be evaluated (Fukuie, Paragraph [0008]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system (claim 1) of Fukuie so as to configure the calculation unit to calculate displacement as taught by Sudo, from the acceleration measured by Fukuie using known techniques in the art (such as double integrating the acceleration to obtain position information) in order to compare the diagrammed displacement of a healthy subject’s leg during walking as already determined by Fukuie (Fukuie, Paragraph [0024], Fig 5; wherein Fig 5 of Fukuie diagrams the displacement of the leg during healthy walking) with the displacement of a subject’s abnormal waking leg (wherein the calculation unit as disclosed by Fukuie in view of Sudo reads on the calculation unit’s 112(f) interpretation).
Regarding claim 10, Fukuie in view of Sudo teaches that the cognitive function evaluation system further comprises a body motion data generation device configured to generate the body motion data (Fukuie, Paragraph [0012]; wherein the acceleration measurement unit reads on the 112(f) interpretation of the body motion data generation device).
Regarding claim 12, Fukuie in view of Sudo teaches a non-transitory computer-readable recording medium having recorded thereon a program for causing a computer to execute the cognitive function evaluation method (wherein the system of Fukuie in view of Sudo comprises structure and algorithms equivalent to that of a computer executing a program consisting of the cognitive function evaluation method (Fukuie, Paragraph [0012]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                      

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791